No. 97-20526
                                -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 97-20526
                        Conference Calendar



JAMES ELLIS, JR.,
                                          Plaintiff-Appellant,

versus

R. THALER, Warden; WAYNE SCOTT,
                                          Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-96-CV-485
                       - - - - - - - - - -
                         August 20, 1998

Before KING, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

     James Ellis, Jr., Texas prisoner #661137, appeals from the

dismissal of his civil rights action as frivolous.     Ellis

contends his placement in administrative segregation violated the

Due Process Clause.   He argues that Texas prison regulations

created a liberty interest against placement in administrative

segregation and that failure to follow prison regulations is

itself a due process violation.   Ellis contends that prison

officials were deliberately indifferent to his health and safety

by placing him in administrative segregation and by placing him

with an HIV-positive inmate.   He argues that the district court

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 97-20526
                                  -2-

should have required the warden to obtain his former cellmate’s

prison records to ascertain whether his cellmate was disposed to

violence, as Ellis alleges (for the first time on appeal) that he

was.    Ellis contends that retaliation may be inferred from the

fact that he was placed in an unsafe situation after he filed a

grievance regarding his placement in administrative segregation

and requested the name of the person who had him placed in

administrative segregation.     Ellis argues that the defendants

were personally involved in the actions underlying his complaint.

       We have reviewed Ellis’s brief and the record, and we have

found no nonfrivolous issues.     Accordingly, we dismiss Ellis’s

claims for essentially the reasons relied upon by the district

court.    Ellis v. Thaler, No. H-96-485 (S.D. Tex. June 17, 1997).

       Ellis’s appeal is without arguable merit and is frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).       We

previously dismissed an appeal by Ellis as frivolous, following

the dismissal of his complaint as frivolous.       Ellis v. Bozarth,

No. 98-50205 (5th Cir. Jun. 17, 1998)(unpublished).       The district

court’s dismissal of the present case and our dismissal of the

appeal constitute strikes three and four against Ellis for

purposes of 28 U.S.C. § 1915(g).     Adepegba v. Hammons, 103 F.3d
383, 388 (5th Cir. 1996).     Because Ellis has more than three

strikes, he may not bring a civil action or appeal as a prisoner

proceeding in forma pauperis unless he is under imminent danger

of serious physical injury.     28 U.S.C. § 1915(g).

       APPEAL DISMISSED.   5TH CIR. R. 42.2.   SANCTION IMPOSED UNDER

28 U.S.C. § 1915(g).